DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Action is in response to the Amendment filed January 12, 2021.
In view of the Amendments, the rejection of claims 4, 6, and 9-19 under 35 USC 112 (b) have been removed.
Claims 1, 2-4, 6, 9, and 13 are amended.
Claims 21-24 are added.
Claims 1-24 are pending.

Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive.
While the Examiner understands that pulses originally for CCM, and other non-specified pulse therapy (electrical) have an intermediate and/or long range effect on genomic expression (e.g. paragraph [0304] of the instant PG-Pub (US 2019/0137513) to treat heart tissue and restore the heart tissue (e.g., paragraphs [0432]-[0434], and [0450]-[0451]), the claimed invention of claim 1 has two steps: 1) selecting an electrical pulse sequence according to its effect on gene expression; and 2) programming a controller to apply a pulse sequence on a tissue for reversing the fetal gene program of heart tissue. The selecting step is not connected to the programming step. The said sequence” (e.g., paragraphs [0148]-[0150] of the instant PG-Pub). There is insufficient antecedent basis in the originally-filed specification for the scope of claim 1. 
Moreover, how does one of ordinary skill in the art select the pulse sequence? What criteria is used? Paragraph [0228] of the instant PG-Pub discuss that the therapy is electrical therapy, but does not discuss how one or ordinary skill in the art would select pulse sequences that would provide the desired result. Paragraph [0421] of the instant PG-Pub describes that the effect of the electrical field or pulse sequence is measured by an optical sensor, but fails to describe the type of pulse sequence that should be selected based on the measurements. The secondary reference to Mika does not claim a pulse sequence; thus, criterion for selecting a pulse sequence was not an issue.
The actual experiments do not discuss selecting pulse sequences according to its effect on a gene expression. The step of selecting an electrical pulse according to its effect on a gene expression is not described, in such a manner to enable one of ordinary skill in the art to known how to select the electrical pulse to achieve the claimed invention.
Paragraph [0032]: phosphorylation is used as a single or as one of several parameters in optimization of selection of a pulse sequence.

[Are the optimized pulse parameters the same for gene expression?]
Paragraph [0150] of the instant PG-Pub: selecting a pulse sequence according to its effect on protein activity modification. 
Paragraph [0153] of the instant PG-Pub: said sequence is selected to treat heart failure.
Paragraph [0322] of the instant PG-Pub: a pulse sequence is generated or selected using a look-up table or search for a solution. [What criterion is used to search for a solution?]
Paragraphs [0345]-[0357] of the instant PG-Pub: Exemplary considerations to take into account during sequence and/or schedule design. [Are these considerations applicable to selecting an electrical pulse sequence according to its effect on gene expression in the heart?]
Paragraph [0562] of the instant PG-Pub: Different remodeling of different types may be achieved, for example, by selectively applying signals with a strong acute effect (which affect mechanical remodeling) and those with a long term effect. [Are the pulse sequences selected based on a strong acute effect, or signals which produce a long term effect?]
Paragraphs [0568] and [0570] of the instant PG-Pub: a method of optimizing tissue treatments which takes into account effects on protein levels. Signals are 
Regarding the prior art rejections, the Examiner agrees that the subject matter of claim 9 is disclosed by US Patent No. 8,326,415 to Mika, and thus, claim 9 is deemed to have an effective filing date of March 10, 2004. Accordingly, Mika is not applied under 35 USC 103. However, Mika is applied on the ground of non-statutory double patenting.
Regarding Donovan, the “fetal gene program” occurs naturally when a person is suffering heart failure, and increased protein activity is associated with the activation of the fetal gene program (e.g., paragraph [0396] of the instant PG-Pub). Donovan is directed to “controlled production of angiogenic growth factors” in order to prevent myocardial infarction or heart attacks (e.g., column 1, lines 8-48 of Donovan). That is, Donovan, as disclosed in column 2, lines 36-47, discloses that a therapeutically effective amount of subthreshold stimulation imparts a desired biological effect , such as to express a therapeutically effective amount of angiogenic protein in an amount to provide a therapeutic benefit or measurable improvement in circulation for a patient suffering from ischemia. Consequently, Donovan discloses selecting an electrical pulse according to its effect on gene expression in the heart. The claims do not preclude the gene expression disclosed by Donovan.
With respect to Taegtmeyer’s article: “Return to the fetal gene program …”, the quoted section of the article states: the postnatal heart returns to the ‘fetal gene program’ when a patient experiences ischemia. Donovan’s goal is to prevent damage from ischemia.

Priority
Claims 1-6, 17, and 19-24 are deemed to have an effective filing date of May 4, 2006 as the other parent applications fail to disclose the selecting and programming steps of claim 1. Claims 7-8 and 15-16 are deemed to have an effective filing date of December 16, 2018. Claims 9-14 and 18 are deemed to have an effective filing date of March 10, 2004.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time of the application, had possession of the claimed invention. 
In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976) and Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1128, 1130 (Fed. Cir.).
	With respect to new claim 21, the originally-filed specification does not appear to provide support for “a pulse sequence” being programmed so that it is applied fewer than once every two beats. Paragraph [0368] of the instant PG-Pub indicates that a pulse sequence can be delivered in a single beat, but is silent regarding the next beat 

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 The originally-filed specification fails to provide guidance on how or why one of ordinary skill in the art would apply an electrical pulse sequence or an electrical field on a tissue of the heart for reversing a fetal gene program. While the originally-filed specification discloses “selecting an electric field having an expected effect of modifying protein activity of at least one protein as an immediate response of tissue to the field; and applying the field to the tissue” (abstract and paragraphs [0107] and [0136] of Applicants’ PG-Pub) or selection of a pulse sequence for phosphorylation (paragraph [0032] of Applicants’ PG-Pub), the specification does not describe “expected effect” as including “reversal of a fetal gene program”. Furthermore, how does the controller of claim 19 determine that a modification of gene expression causes a reversal of a fetal gene program in that the programming step is not connected to the selecting step?
Consequently, the originally-filed specification fails to enable one of ordinary skill in the pertinent art to make or use the claimed invention without undue experimentation. 
Many factors are to be considered when determining whether there is sufficient evident to support a determination that a disclosure does not satisfy the enablement 
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Regarding factor (A), claim 1 recites programming a controller to apply a pulse sequence on a tissue of the heart for reversing the fetal gene program of the tissue. Yet, the originally-filed specification does not provide any guidance or criteria regarding the intensity, frequency, and duration of the pulse sequence that would have the effect of reversing a fetal gene program of the heart. Therefore, one of ordinary skill in the art reading the instant specification would not be able to make and/or use the invention without unreasonable experimentation.
Regarding factor (B), the nature of the invention is a method of modifying tissue.
Regarding factor (C), US Patent No. 6,810,286 to Donovan et al. (Donovan) disclose delivering electrical signals to modify gene expression in cardiac tissue.  Donovan discloses modulating the time, frequency, and delivery of electrical pulses in a 
Regarding factor (D), one of ordinary skill in the art, given the disclosure of Donovan, would have known that applying an electrical pulse sequence or an electric field to cardiac tissue results in modification of genes in the heart tissue. One of ordinary skill in the art would not know how to select the intensity, frequency, duration, and other parameters of a pulse sequence being applied high enough to cause reversing of a fetal gene program of heart tissue, as now claimed in claim 9.
Regarding factor (F), the amount of direction provided by the inventor is not sufficient to allow one of ordinary skill in the art to make or use the invention without undue experimentation.  The entire disclosure for the feature of reversing a fetal gene program using an electrical pulse sequence/electrical field is found claims 1 and 9 of the specification that merely recite that the pulse sequence reverses the fetal gene program of the tissue (claim 1), or an electrical field is applied to the heart with a frequency and duration high enough to cause a reversal of a fetal gene program without significant effect on contractility (claim 9). No other guidance or direction for reversing the fetal gene program is provided by the inventors as to what intensity, frequency, and/or duration of the electrical pulse sequence/electrical field causes reversal of a fetal gene program.

 Regarding factor (H), the quantity of experimentation needed to make or use the invention based on the content of the disclosure would be a maximum amount of experimentation.  The Applicant has set forth details relating to other kinds of gene expression, but has not mentioned using electrical pulses/electric field to reverse a fetal gene program.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-10, 12, 15-20, and 24 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by US Patent No. 6,810,286 to Donovan.
Regarding claim 1, Donovan discloses a method of manufacturing a therapeutic device for reversing a cardiac fetal gene (e.g., abstract: provided are novel stimulatory devices for the controlled production of angiogenic factors (column 3, lines 30-36 and as discussed above in paragraph 5 of this Action), comprising: selecting an electrical pulse sequence according to its effect on gene expression in the heart (e.g., column 5, lines 41-67 and column 2, lines 36-47);  and programming a controller of said therapeutic device to apply a pulse sequence on a tissue of the heart for reversing the fetal gene program of said tissue (e.g., claim 28: the computer being programmable to cause the generator to deliver a predetermined amount of electrical current to said targeted tissue, [column 5, lines 25-39] which re-establishes circulation to ischemic tissue or reverses the fetal gene program).
Referring to claim 9, Donovan discloses a method of treating cardiac dysfunction (column 3, line 59-column 4, line 7 and column 2, lines 11-16: stimulates angiogenesis in cardiac and vascular tissue to cure or prevent cardiac disease), comprising selecting a patient with a heart having a fetal gene program activated (column 5, lines 25-28: treating damaged or ischemic tissue implies that the patient has a cardiac disorder where the fetal gene program is activated); and applying an electric field to said heart 
With respect to claim 2, Donovan discloses a method according to claim 1, wherein said sequence is selected to treat heart failure (e.g., column 3, line 59-column 4, line 1). 
As to claims 3 and 10, Donovan discloses a method according to claims 1 and 9, wherein said sequence is non-excitatory to said tissue (e.g., column 5, lines 40-53: objective of subthreshold stimulation is not to excite the tissue).
As to claim 4, Donovan discloses a method according to claim 1, comprising modifying said pulse sequence in response to an effect of said pulse sequence on cardiac gene activity of genes in the heart (e.g., claim 47 and column 4, lines 7-10). 
With respect to claims 7 and 15, Donovan discloses a method according to claim 1, wherein said pulse sequence is applied within the right ventricle (e.g., column 5, lines 25-34 and column 11, line 61-column 12, line 10 and Fig. 7, 15). 
 	As to claims 8 and 16, Donovan discloses a method according to claims 7 or 15, wherein said pulse sequence affects the left ventricle (e.g., column 10, line 64-column 11, line 60). 

With respect to claim 17, Donovan discloses a method according to claim 9, wherein said applied field does not acutely increase contractility by more than 3% (e.g., column 2, lines 5-7: stimulation without causing a contractile muscle response would be advantageous; column 5, lines 7-10: subthreshold stimulation does not cause cardiac depolarization or muscle contraction; and column 5, lines 41-53). 
 	As to claim 18, Donovan discloses a method according to claim 9, wherein said applying comprises applying using an implantable device and implantable electrodes (e.g., column 2, lines 36-42 and column 8, lines 21-55). 
 	With respect to claim 19, Donovan discloses a cardiac therapeutic device manufactured by the method of claim 1 (e.g., see rejection of claim 1 above; column 2, lines 36-38 and column 5, lines 25-34). 
 	As to claim 20, Donovan discloses a cardiac therapeutic device according to claim 19, comprising: at least one electrode adapted to apply an electric field to in-vivo cardiac tissue (e.g., Fig. 1, electrodes 3 and column 5, lines 25-34); a controller including a memory having stored therein at least one pulse sequence which modifies cardiac gene expression in said tissue (e.g., Fig. 1, 1;  column 5, lines 60-67; column 6, lines 1-16; column 8, lines 34-36;  and claim 28: CPU is programmable which implies that the control unit has a memory), said controller being configured to determine that a modification of said gene expression causes a reversal of a fetal gene program, and apply said sequence in response said determination (e.g., column 2, lines 20-54: the 
With respect to claim 24, Donovan discloses the method of claim 1, wherein said pulse sequence is selected to include at least 4 phases with different polarities per beat (e.g., Fig. 4: Subthreshold stimulation sequence and column 6, line 37-column line 12).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donovan in view of US Patent Application Publication No. 2003/0040777 to Shemer et al. (hereinafter referred to as “Shemer”).
As to claim 5, Donovan discloses the method according to claim 1, but does not expressly disclose determining said pulse sequence in response to a patient classification. However, Shemer teaches, in a related art: modulation of intracellular .
 Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donovan in view of US Patent Application Publication No. 2002/0183686 to Darvish et al. (hereinafter referred to as “Darvish”).
With respect to claim 6, Donovan, but does not expressly disclose that said programming is to apply a pulse sequence synchronized to the refractory period. However, Darvish, in a related art: electrically mediated transport of drugs into cardiac tissue, teaches that applying an electric stimulation pulse during the end of the refractory period desensitizes cardiac tissue or extends the refractory period (e.g., paragraph [0194] of Darvish). Accordingly, one of ordinary skill in the art before the claimed invention would have recognized the benefits of applying a pulse sequence synchronized to the refractory period to extend the refractory period of the heart as taught by Darvish. Consequently, one of ordinary skill in the art would have modified the method of Donovan to apply a pulse sequence synchronized to the refractory period in .

Claims 11 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donovan in view of US Patent Application Publication No. 2005/0267542 to David et al. (hereinafter referred to as “David ‘231”). 
With respect to claim 11, Donovan discloses a method according to claim 9, but does not expressly disclose stopping said application [of said electric field] for a length of time which is a function of an expected washout time of an effect of said field. However, David ‘231, in a related art: vagal stimulation of the heart, that the application of intermittent electrical stimulation is started when the heart rate of the subject (an effect of the electric field) is above a threshold value, (e.g., paragraph [0466] of David ‘231: intermittent stimulation stops when the heart rate falls below the threshold [0465] and after the desired effect subsides and the heart rate increases above the threshold, repeats application of stimulation). Accordingly, one of ordinary skill in the art before the claimed invention would have recognized the benefits of stopping the application of an electric field applied to a heart for a length of time which is a function of an expected washout time of an effect of said field in view of the teachings of David ‘231. Consequently, one of ordinary skill in the art would have modified the method of Donovan to stop the application of its electric field in response to an effect of the field on the heart rate (heart rate is lower than the first threshold) until the desired effect is no longer achieved in view of the teachings of David‘231, and because the combination would have yielded predictable results.

With respect to claim 14, Donovan discloses a method according to claim 13, but does not expressly disclose stopping said application for a length of time which varies between repetitions. However, David ‘231 teaches, in a related art, that the length of delay between intermittently applied electrical signals/fields varies between 0 and 300 seconds (paragraph [0286] of David‘231). Accordingly, one of ordinary skill in the art before the claimed invention would have recognized the benefits of delaying the application of electrical signals or electric field applied to a heart in various lengths in an intermittent stimulation method as taught by David‘231.  Consequently, one of ordinary skill in the art would have modified the intermittent, pacing method of Donovan to the known intermittent pacing method with varying “off” states to reduce a patient’s anticipation of any discomfort felt due to stimulation as taught by David‘231, and because the combination would have yielded predictable results.


Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donovan in view of US Patent Application Publication No. 2005/0267542 to David et al. (hereinafter referred to as “David ‘542”).
As to claim 21, Donovan discloses the method of claim 1, but does not expressly disclose that said pulse sequence is programmed to be applied fewer than once every two beats.  However, David ‘542, in a related art, teaches that for some stimulation applications a desired number of pulses per heart beat is delivered more effectively and/or with a reduced risk of side effects, by using short “on” periods. Accordingly, one of ordinary skill in the art before the claimed invention would have recognized the benefits of programming a pulse sequence to be applied fewer than once every two beats in view of the teachings of David.  Consequently, one of ordinary skill in the art would have modified the intermittent, pacing method of Donovan so that the pulse sequence is programmed to applied per heart beat as taught by David ‘542 (which is fewer than every two beats), and because the combination would have yielded predictable results.
With respect to claim 22, Donovan discloses the method of claim 1, but does not expressly disclose that said pulse sequence is programmed to include a charge of at least 2000 microjoules per pulse. However, Donovan and David ‘542 both teach that their pulse sequence have a charge (e.g., column 7, line 30 – column 8, line 20 of Donovan and abstract of David ‘542). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Donovan with a pulse sequence programmed to include a charge of at least 
   
As to claim 23, Donovan discloses the method of claim 1, but does not expressly disclose that said pulse sequence is selected to increase contractility by at least 3% over 10 beats following application thereof. Donovan discloses a series of electrical stimulation with a variety of unique combinations of voltage and timings while not evoking contractile responses and treat ischemia or reverse the fetal gene program (e.g., column 5, lines 41-67 of Donovan). David ‘542 teaches decreased cardiac contractility with its stimulation method (e.g., paragraphs [0652], [0679] of David). Thus, one of ordinary skill in the art would have recognized that a small amount of cardiac contractility may be beneficial in view of the teachings of David ‘542. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Donovan with a pulse sequence selected to increase contractility by at least 3% over 10 beats following application of the pulse sequence, in the absence of criticality and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-13, 15-16, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 7,840,262. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘262 patent. The ‘262 patent claims a method for improving heart function… where the electrical field is applied to diseased cardiac cells  (claims 1, 19, 24, 27, 30), which infers that a patient with a heart having a fetal gene program activated or heart disease. The electrical field inherently has a frequency and a duration of application that improves the heart function or reverses fetal gene program. “without significant effect on contractility” is inferred since a non-excitatory field is applied. With . 
Claims 17, 20 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 7,840,262 in view of Donovan. See rejection of claims 17, 20, and 24 in item 14 above. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 7,840,262 in view of David ‘231. See rejection of claim 14 in item 18 above. 
Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 7,840,262 in view of David ‘542. See rejection of claims 21-23 in item 19 above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792